Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ Amendment dated February 2, 2021 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings filed February 2, 2021 overcome the drawing objections set forth in the most recent previous Office Action. The specification has been amended to correct the informalities therein. Claim 17 has been amended to correct the informality therein. Claim 17 has been amended to overcome the rejection under 35 USC 112(b) as set forth in the most recent previous Office Action. Correction of these matters is noted with appreciation. 

Applicant has argued with regard to WO 2007/051443A1 that claims 1 and 10 have been amended to recite a turbine tie shaft having an upstream end with a radially outer threaded surface in direct threaded engagement with the radially inner threaded surface on the compressor tie shaft; claim 17 has been amended to recite engaging the radially inner threaded surface on the compressor tie shaft in direct threaded engagement with a threaded surface of a turbine tie shaft; and that the rejection interprets element 22 as the claimed compressor tie shaft and element 23 as the claimed turbine tie shaft, but elements 22 and 23 are not in “direct threaded engagement” because a pressure sleeve 24 separates threaded portions element 22 and element 23, and that for at least these reasons, the rejections based on WO 2007/051443A1 should be withdrawn.



Therefore, WO 2007/051443A1 (figures 4-5) discloses a tie shaft assembly for a gas turbine engine (unnumbered, note paragraph 15) comprising: a compressor tie shaft 22 having an upstream end and a downstream end and the downstream end includes a radially outer threaded surface adjacent 28 and a radially inner threaded surface (paragraph 31 states that the compressor 



Respectfully, these arguments are non-persuasive. Preload springs commonly have at least one undulation, for the purpose of adjusting the preload characteristics of the preload spring and allowing for axial preloading between two adjacent components. Cassanelli 2016/0290323 (paragraph [0057]) teaches a preload spring 25 formed by an undulated elastic ring in figure 16 interposed between an annular flange 26 and a preload ring nut 27, for the purpose of adjusting the preload characteristics of the preload spring and allowing for axial preloading between the two adjacent components 26 and 27. 	Cassanelli was instantly and readily retrievable in an EAST (Examiners Automated Text Search) text search. Therefore, the Examiner’s taking of Official Notice was proper as the assertion that preload springs commonly have at least one undulation, for the purpose of adjusting the preload characteristics of the preload spring and allowing for axial preloading between two adjacent components, was capable of instant and unquestionable demonstration as being well-known. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Amended claims 1, 10, and 17 recite that the radially outer threaded surface is in direct threaded engagement with the radially inner threaded surface on the compressor tie shaft. The underlined limitations do not have provide proper antecedent basis in the specification, although this feature is shown in the drawings.
Amended claim 2 recites that the spanner nut span rethreaded surface is in direct threaded engagement with the radially outer threaded surface on the compressor tie shaft and the preload spring is located radially inward relative to the direct threaded engagement between the radially inner threaded surface and the radially outer threaded surface. The underlined limitations do not have provide proper antecedent basis in the specification, although this feature is shown in the drawings.
Amended claim 3 recites that the preload spring directly engages a radially inward extending projection on the compressor tie shaft and a downstream most end of the preload spring directly engages an axially forwardmost edge on the upstream end of the turbine tie shaft.  The underlined limitations do not have provide proper antecedent basis in the specification, although this feature is shown in the drawings.
Amended claim 11 recites the direct threaded engagement with the radially inner threaded surface on the compressor tie shaft. The underlined limitations do not have provide proper antecedent basis in the specification, although this feature is shown in the drawings.
Amended claim 12 recites that an upstream end of the preload spring directly engages a radially inward extending projection on the compressor tie shaft and a downstream end of the directly engages an axially forwardmost edge on the upstream end of the turbine tie shaft. The underlined limitations do not have provide proper antecedent basis in the specification, although this feature is shown in the drawings.
Amended claim 20 recites the direct threaded engagement with the radially inner threaded surface on the compressor tie shaft. The underlined limitations do not have provide proper antecedent basis in the specification, although this feature is shown in the drawings.
Note that “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10-11, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/051443A1 (figures 4-5; also note the attached English machine translation, and annotated figures below).
Disclosed is a tie shaft assembly for a gas turbine engine (unnumbered, note paragraph 15) comprising: a compressor tie shaft 22 having an upstream end and a downstream end and the downstream end includes a radially outer threaded surface adjacent 28 and a radially inner threaded surface (paragraph 31 states that the compressor tie shaft 22 and turbine tie shaft 23 can be inserted into one another or screwed together); and a turbine tie shaft 23 having an upstream end with a radially outer threaded surface (paragraph 31 states that the compressor tie shaft 22 and turbine tie shaft 23 can be inserted into one another or screwed together) in direct threaded engagement with the radially inner threaded surface on the compressor tie shaft (claim 1). 

The preload spring forms a complete annular loop and downstream portions of the preload spring are axially spaced from the radially inner threaded surface and the radially outer threaded surface (claim 4).
The radially outer threaded surface and the radially inner threaded surface on the compressor tie shaft are at least partially axially aligned (claim 6).
 A radially outer surface of the compressor tie shaft includes a compressor hub contact surface A and an axially forward edge of the spanner nut includes a compressor hub contact surface B (claim 7).
Also disclosed is the gas turbine engine comprising: a compressor section 10 including a plurality of compressor stages 11-17; a turbine section 29 including at least one turbine stage shown generally at 30; and a tie shaft assembly including: a compressor tie shaft 22 for compressing the plurality of compressor stages and having an upstream end and a downstream end and the downstream end includes a radially outer threaded surface and a radially inner threaded surface; and a turbine tie shaft having an upstream end having the radially outer threaded surface adjacent 28 in direct threaded engagement with the radially inner threaded 
 The preload spring is in engagement with the compressor tie shaft and the turbine tie shaft and the spanner nut includes the inner spanner threaded surface that engages the radially outer threaded surface on the compressor tie shaft and inner portions of the preload spring are located radially inward relative to the direct threaded engagement between the radially inner threaded surface and the radially outer threaded surface (claim 11).
 The radially outer threaded surface and the radially inner threaded surface on the compressor tie shaft are at least partially axially aligned and downstream portions of the preload spring are axially spaced from the radially inner threaded surface and the radially outer threaded surface (claim 13).
Also disclosed is a method of assembly of a spool for the gas turbine engine comprising: aligning the plurality of compressor stages in an axial row; compressing the plurality of compressor stages with the compressor tie shaft, wherein a downstream end of the compressor tie shaft includes the radially outer threaded surface and the radially inner threaded surface; compressing the plurality of compressor stages with the spanner nut that engages the radially outer threaded surface on the compressor tie shaft; and engaging the radially inner threaded surface on the compressor tie shaft in direct threaded engagement with the threaded surface of the turbine tie shaft (claim 17).
.


    PNG
    media_image1.png
    402
    970
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    659
    732
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/051443A1 in view of Cassanelli 2016/0290323. 
WO 2007/051443A1 discloses a tie shaft assembly substantially as claimed as set forth above, including the preload spring, but does not disclose that the preload spring includes at least one undulation.

	Cassanelli (paragraph [0057]) teaches a preload spring 25 formed by an undulated elastic ring in figure 16 interposed between an annular flange 26 and a preload ring nut 27, for the purpose of adjusting the preload characteristics of the preload spring and allowing for axial preloading between the two adjacent components 26 and 27. 	

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the preload spring of WO 2007/051443A1 such that the preload spring includes at least one undulation, as taught by Cassanelli, for the purpose of adjusting the preload characteristics of the preload spring and allowing for axial preloading KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 8-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/051443A1 in view of Tirone, III et al. 8,794,923.
WO 2007/051443A1 discloses a tie shaft assembly, a gas turbine engine, and a method of assembly of a spool for a gas turbine engine substantially as claimed as set forth above, the compressor section 10 having the plurality of compressor stages held in compression by the compressor tie shaft, and a turbine section 29 (claim 8). The compressor tie shaft is at least partially axially aligned with the compressor section and the turbine tie shaft is located downstream of the compressor tie shaft and at least partially axially aligned with the turbine section (claim 9). The radially outer surface of the compressor tie shaft includes the compressor hub contact surface and the axially forward edge of the spanner nut includes the compressor hub contact surface (claim 14). The method further comprises locating the plurality of compressor stages axially downstream of a forward compressor hub and 25 axially upstream of a downstream compressor hub DCH, wherein the compressor tie shaft engages the forward compressor hub and the aft compressor hub (claim 18).


However, WO 2007/051443A1 does not explicitly disclose that the turbine section is bolted to the compressor section (claim 8), does not explicitly disclose that the turbine section is bolted to the aft compressor hub DCH in the compressor section (claim 14), and does not 

Tirone, III et al. shows a gas turbine engine having a compressor section 10 with a plurality of compressor stages 20 and a turbine section 15. The turbine section is bolted to the compressor section via bolts 110, the turbine section being bolted to an aft compressor hub near 35 in the compressor section, the downstream compressor hub being bolted to the turbine section, for the purpose of providing a viable manner of attachment and removal of the turbine section to the compressor section.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the tie shaft assembly, the gas turbine engine, and the method of assembly of WO 2007/051443A1 such that the turbine section is bolted to the compressor section, such that the turbine section is bolted to the aft compressor hub DCH in the compressor section, and such that the downstream compressor hub is bolted to the turbine section, as taught by Tirone, III et al., for the purpose of providing a viable manner of attachment and removal of the turbine section to the compressor section.

Allowable Subject Matter
Claims 3, 12, 16, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745